Filed:  February 7, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT
and LAWRENCE B. GEORGE,
	Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
(SC S48997)
	En Banc
	On petition to review ballot title.
	Argued and submitted January 15, 2002.
	David J. Hunnicutt, Tigard, argued the cause and filed the
petition for himself and petitioner George.
	Janet A. Metcalf, Assistant Attorney General, Salem, argued
the cause and filed the answering memorandum for respondent. 
With her on the answering memorandum were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
		PER CURIAM
In this ballot title review proceeding, petitioners
challenge various aspects of the Attorney General's certified
ballot title for a proposed initiative measure, which the
Secretary of State has denominated as Initiative Petition 115
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035(2)(a) to (d).  See ORS 250.085(5)
(setting out standard of review).
		We have considered petitioners' arguments and determine
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:											

AMENDS CONSTITUTION: EXERCISE OF
SOME GOVERNMENT POWERS SHALL NOT
BE DEEMED REGULATION RESTRICTING
USE 
OF PRIVATE PROPERTY
		RESULT OF "YES" VOTE: "Yes" vote provides that
exercise of some state, local government powers shall
not be deemed regulation that restricts use of private
property, describes those powers.
	     RESULT OF "NO" VOTE: "No" vote rejects providing
that exercise of some government powers shall not be
deemed regulation restricting private property use,
retains preexisting right to government compensation.
	     SUMMARY: Amends Constitution.  Provides that
exercise of certain state, local government powers
shall not be deemed regulation restricting use of
private real property.  Includes power to limit land,
water use, to provide for clear air, water, and to
protect public beaches, farm, forest lands, and
publicly owned natural resources.  Before 2000, state
constitution provided for payment of just compensation
when government takes private property for public use,
but payment not required when property value only
reduced.  In 2000, voters voted on measure that, with
some exceptions, provided for payment of compensation
when government regulation reduces value.  2000 measure
has been challenged on constitutional grounds.  When
ballot title was prepared, that challenge was not
resolved.  This proposal would limit the 2000 measure's
effect by exempting many regulations.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).